DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims have been entered.
Response to Arguments
Concerning claims 22, 23 Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. Newly added limitation of a “common fuel reservoir” has been rejected with prior art reference Howard. The limitation is the same as previous claim 15 which was rejected with the Howard reference. Applicant argues “Howard when considered as a whole actually teaches against the combination with the other references” and further “Howard disparages the types of references that are like Bragg, which is substantially the same as Flite Bike as described in Howard.” In response the Howard reference is looked to for a common fuel reservoir and not any other structure of Howard that may change the performance of the vehicle as disclosed in paragraphs [0007]- [0016].

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bragg (U.S. Patent 6,877,690) in view of Watson "Motorcycle History: Shaft Drive" (NPL, 2013) in view of Poling (4657207) in view Morin (U.S. Patent 4905787) in view of Howard (20070023566).
Regarding Claim 22, Bragg teaches a multimodal vehicle (combination powered parachute and motorcycle (Abstract, Figure 1)) comprising:
a frame, the frame extending a longitudinal length and a lateral width, the lateral width intersected by a longitudinal medial plane and the longitudinal length intersected by a lateral medial plane (frame as seem on Figures 1-6; longitudinal and lateral planes evident in Figure 2, which may follow longitudinal axis and lateral axis of the vehicle);
one or more seats coupled with the frame and aligned along the longitudinal medial plane (Bragg ref. 44).
a propeller engine attached to a first location of the frame, the propeller engine operable to supply power and torque to a propeller (flight engine 58 for powering vehicle in flight (Column 8, lines 66-67 and Figure 3));
a ground engine attached to a second location of the frame, the ground engine operable to supply power and torque to one or more ground traction elements (rear wheels of motorcycle powered by ground engine 22 (Column 7, lines 6-10 and Figure 3);
wherein the propeller engine is vertically and horizontally spaced apart from the ground engine along the longitudinal medial plane (separate vertically and horizontally as seen in Figure 3);

Bragg does not explicitly teach the ground engine is aligned with the longitudinal medial plane. However, a person having ordinary skill in the art would recognize that a motorcycle engine is located along a longitudinal medial plane of the motorcycle, and since the motorcycle is located along this plane as seen in Figure 2, said person would reasonably conclude that the ground engine is aligned with the longitudinal medial plane.
Bragg does not explicitly teach a drive shaft coupled to the ground engine 
and extending in the horizontal rear axle plane to a differential medial plane
and the drive shaft coupled with the ground engine is substantially parallel to the longitudinal length of the frame. Watson, however, teaches that motorcycles may have a drive shaft from the engine to the rear wheel, offering "relatively low maintenance and reasonable durability" (page 2, third paragraph and photo). As seen in the photos, the drive shaft extends rearward substantially parallel to the longitudinal medial axis of the motorcycle, and is substantially parallel to the ground (photos, page 1 and 2). Additionally, Watson teaches widespread use of shaft driven motorcycles (page 3, sixth paragraph).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use for the motorcycle of 
Bragg as combined does not expressly disclose as taught by Poling: wherein at least a portion of the ground engine extends below a base of the frame (as seen in Fig. 2, ref. 12 extends below base of frame ref. 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bragg as combined with Poling by providing for a portion of the ground engine to extend below a base of the frame in order to optimize available space for the engine and other parts of the vehicle.
Bragg as combined does not expressly disclose:
a horizontal rear axle plane which extends substantially parallel to the ground when the one or more ground traction elements are in contact with the ground, and the rear axle and the ground engine disposed in the horizontal rear axle plane; and the rear axle and the ground engine being disposed in the horizontal rear axle plane. 
Morin teaches a three-wheeled motorcycle comprising a powertrain such that an engine (C1:10) powering a drive shaft (seen in Fig. 4 not referenced) to a rear differential (ref. 11 casing for differential) to power rear wheels (seen in Fig. 4 not referenced), thus the drive shaft extends to a differential of the rear axle extending the horizontal rear axle plane to the differential of the rear axle. As seen in Figure 4, a horizontal rear axle plane extends parallel to the ground (plane created from axes A and B). As further seen in Figure 4, the shaft input to the differential is 90-degrees from the 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the two wheeled motorcycle taught by Bragg with a three-wheeled motorcycle taught by Morin, and in doing so provide a horizontal rear axle plane and further place the engine and drive shaft within that plane. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of enhancing the stability of the multimodal vehicle and eliminating the need for unpowered outrigger wheels, increasing the traction provided by the ground vehicle over rough terrain, and further since keeping the engine, drive shaft and rear axle in the same horizontal plane eliminates the need for complex (and expensive) gearing (and since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70)).
Bragg does not expressly disclose: wherein the propeller engine and the ground engine are fluidly connected to a common fuel reservoir.
Howard, however, teaches a flying all-terrain vehicle (Abstract and Figures 1 and 2). The vehicle has a propeller engine and a ground engine that are fluidly connected to a common fuel reservoir (paragraph 0100). While the reservoir has two compartments, which may be used as a reserve tank for the propeller engine (paragraph 0101). Hence, Howard teaches a common fuel reservoir.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the multimodal vehicle 

Regarding Claim 23, Bragg as combined teaches the multimodal vehicle of claim 22, and Bragg further teaches wherein the one or more seats comprises a first seat and a second seat, the first seat vertically and horizontally spaced apart from the second seat along the longitudinal medial plane (operator's seat 44; rear passenger seat of the motorcycle is at location where flight engine is (Column 4, lines 64-66; Column 5, lines 20-23 and Figure 3); as seen in Figure 2, both seats are horizontally spaced apart along the longitudinal medial plane).

Allowable Subject Matter
Claim 2-10, 14-21 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642